Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.
 
Response to Amendment
The amendment filed on 11/03/2021 has been entered. Applicant has amended the claims. Modified grounds of rejection are necessitated by amendment.

Status of Claims
Claim 1 has been amended. Claims 2-3 have been cancelled. Claims 1 and 4-14 remain pending in the application with claim 1 being the independent claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 9 and 10 are dependent on canceled claims 2 and 3 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-14 are rejected under 35 U.S.C. 103 as being obvious over Makimizu et al. (WO-2015087549-A1, see English equivalent US-20160304982-A1 unless otherwise noted, hereinafter Makimizu) and in further view of Fonstein (Pub. Aug. 14, 2015; Advanced High Strength Sheet Steels; hereinafter Fonstein) and Takahashi (US-20150013851-A1, hereinafter Takahashi). 
claim 1, Makimizu teaches a method for producing high-strength galvannealed steel sheets with excellent workability and fatigue resistance using Si-containing high-strength steel sheets as base steel ([0001]). Makimizu further teaches a broad method in detail for producing high-strength galvannealed steel sheets ([0056]-[0085]) and a summary of the broad method ([0029]-[0034]).
Makimizu teaches:

    PNG
    media_image1.png
    491
    474
    media_image1.png
    Greyscale
.
Makimizu differs from the instant claim:
“first half of the oxidizing treatment” is stated in Makimizu as an upstream stage ([0029])

“second half of the oxidizing treatment” is stated in Makimizu as a downstream stage ([0029])

“heating zone for the reduction annealing” appears to be analogues to the reducing annealing upper portion of Makimizu ([0032]) and “soaking zone for the reduction annealing” appears to be analogues to the reducing annealing lower portion of Makimizu ([0032])
Makimizu teaches reducing annealing ([0029]) with a furnace that contains an upper portion and a lower portion, and that there is controlling the H2O concentration therein ([0032]). 
However, Makimizu does not explicitly state that the upper portion is a heating zone and the lower portion is a soaking zone. 
Takahashi teaches a continuous annealing furnace for steel strips while controlling the dew point of the furnace atmosphere to a level suited for steady operation ([0012]). Note dew point is related to relative humidity which is related to the concentration of water in the local atmosphere. 
Takahashi teaches a continuous hot dip galvanization line for steel strips includes an annealing furnace upstream to a coating bath and that the annealing furnace includes a heating zone, a soaking zone and a cooling zone disposed in this order from the upstream to the downstream of the furnace ([0042]). 
It would be obvious to one of ordinary skill in the art to have substituted the furnace section for reducing annealing of Makimizu with an upper portion and a lower portion ([0032]) with the furnace section for reducing annealing as described in Takahashi with a heating zone prima facie case of obviousness exist for simple substitution of one known element for another to obtain predictable results. Applicant is directed to MPEP 2143.I.(B).

at a heating rate of 0.10C/sec or more 
	
Makimizu further teaches a heating zone for the reduction annealing of 650 to 900°C ([0029]), but is silent on a heating rate of 0.10C/sec or more.
Fonstein teaches common features and processing of advanced high strength steel sheets well known in the art, and describes that in continuous annealing/coating lines in particular typical thermal cycles of continuous hot-galvanizing lines (page 19-21). Fonstein further teaches timing parameters are defined by the length of the corresponding heated sections “zones” and the line speed with the latter depending on steel strip thickness (page 20, line 2-4) with different heating rates of coating lines from 10 °C/s, if radiant tubes are used, up to 50 °C/s when initial heating is boosted by direct fire furnaces (page 20, ¶2). 
Combing Makimizu with Fonstein would yield a heating zone for the reduction annealing with at a heating rate of 10 °C/sec to 50 °C/sec which overlaps the claim limitation of a heating rate of 0.10C/sec or more. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
It would have been obvious to one of ordinary skill in the art at the date of filing to use heating rates of 10-50 °C/sec for improving line speed.  There would have been a reasonable 

“a heating zone having an upper part and a lower part for the reduction annealing is performed prior to soaking to raise a temperature of the steel sheet to a temperature of 650 °C or higher and 900 °C”  and “a soaking zone for the reduction annealing is performed after the steel sheet exits the heating zone at the temperature of 650 °C or higher and 900 °C or lower to maintain the temperature of the steel sheet “

Makimizu teaches the reducing annealing includes heating the steel sheet at a temperature of 650 to 900° C ([0029]) which meets the above limitation when applied to the  reducing annealing furnace of Makimizu substituted with the reducing annealing furnace of Takahashi ([0042]). 

 wherein soaking in a soaking zone for the reduction annealing is performed with a temperature variation of within ±20°C for 10 seconds to 300 seconds 


This holding time range overlaps the claim range of 10 seconds to 300 seconds.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation MPEP § 2144.05 (II).
Therefore, it would have been obvious to one ordinarily skilled art at the date of filing to have kept the temperature variation held near a temperature during the reduced annealing lower potion “soaking zone” to 20°C to achieve excellent enhancements in mechanical characteristics individual sheets by controlling temperature variation during reduced annealing in a soaking zone.

soaking in a soaking zone with an H2O concentration of 10 vol.ppm or more and 1000 vol.ppm 
Makimizu further teaches in the reducing annealing for controlling a reduced iron layer is formed on the outer most surface of the steel sheet ([0066]). Makimizu further teaches the difference in H2O concentration between at an upper portion and at a lower portion of a 2O concentration ranging from 500 ppm to 5000 ppm in the upper portion ([0029]). Examiner notes a possible H2O concentration ranging of 0 ppm to 3000 ppm which encompasses the H2O volume the instant limitation.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
	Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP § 2144.05 (II).

wherein the H2O concentration in the heating zone is more than 1000 vol.ppm and 5000 vol.ppm or less, and the H2O concentration in the soaking zone is 10 vol.ppm or more and less than 500 vol.ppm 

Makimizu further teaches H2O concentration at a reducing annealing upper portion ([0032]) can have a H2O concentration of 500 vol.ppm or more and 5000 vol.ppm or less ([0029]). Makimizu further teaches H2O concentration at the reducing annealing step can differ between at an upper portion ”heating zone” and at a lower portion “soaking zone”  of a furnace is not more than 2000 ppm by volume ([0032]) which encompasses the claim limitation. 

Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP § 2144.05 (II). 
Regarding claim 4, Makimizu further teaches the oxidation treatment is performed in a direct-fired furnace (DFF) or a non-oxidation furnace (NOF) where in the air ratio in the upstream stage ”first half” is 1.0 to less than 1.3 and wherein the air ratio in the downstream stage ”second half” is 0.7 to less than 0.9 ([0031]) which fully meets the claim.
Regarding claim 5, Makimizu further teaches during the reducing annealing, the difference in H2O concentration between at an upper portion and at a lower portion of a furnace is not more than 2000 ppm by volume ([0032]) which fully meets the claim. 
Regarding claim 6, Makimizu further teaches the hot galvanizing treatment is performed in a hot galvanizing bath having a chemical composition including Al in an effective concentration of 0.095 to 0.115 mass % with the balance being Zn and inevitable impurities ([0033]) which is within the claimed limitation.
Regarding claim 7, Makimizu further teaches the hot galvanizing treatment is performed in a hot galvanizing bath having a chemical composition including Al in an effective concentration of 0.095 to 0.115 mass %, the balance being Zn and inevitable impurities ([0033]) and the alloying treatment including treating the steel sheet at a temperature T (° C.) satisfying 2O])+650 <T<−40log([H2O])+680 wherein [H2O] represents the H2O concentration (ppm by volume) during the reducing annealing ([0029]) which fully meets all the claim limitations except for the temperature range formula which closely overlaps the claim formula :  -50log([H2O])+660 < T < -40log([H2O])+690.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Regarding claim 8, Makimizu further teaches to control the balance between strength and ductility, the steel may optionally contain one or more elements selected from Al: 0.01 to 0.1%, Mo: 0.05 to 1.0%, Nb: 0.005 to 0.05%, Ti: 0.005 to 0.05%, Cu: 0.05 to 1.0%, Ni: 0.05 to 1.0%, Cr: 0.01 to 0.8% and B: 0.0005 to 0.005% ([0046]) which fully meets the claim.
Regarding claim 9, applicant is reminded that the claim is rejected for improper dependence as stated in the above 112(d) rejection. 
 Makimizu teaches to control the balance between strength and ductility, the steel may optionally contain one or more elements selected from Al: 0.01 to 0.1%, Mo: 0.05 to 1.0%, Nb: 0.005 to 0.05%, Ti: 0.005 to 0.05%, Cu: 0.05 to 1.0%, Ni: 0.05 to 1.0%, Cr: 0.01 to 0.8% and B: 0.0005 to 0.005% ([0046]) which fully meets the claim.
Regarding claim 10, applicant is reminded that the claim is rejected for improper dependence as stated in the above 112(d) rejection. 
Makimizu teaches the steel may optionally contain one or more elements selected from Al: 0.01 to 0.1%, Mo: 0.05 to 1.0%, Nb: 0.005 to 0.05%, Ti: 0.005 to 0.05%, Cu: 0.05 to 1.0%, Ni: 0.05 to 1.0%, Cr: 0.01 to 0.8% and B: 0.0005 to 0.005% ([0046]) which fully meets the claim. 
claim 11, Makimizu teaches the steel may optionally contain one or more elements selected from Al: 0.01 to 0.1%, Mo: 0.05 to 1.0%, Nb: 0.005 to 0.05%, Ti: 0.005 to 0.05%, Cu: 0.05 to 1.0%, Ni: 0.05 to 1.0%, Cr: 0.01 to 0.8% and B: 0.0005 to 0.005% ([0046]) which fully meets the claim.
Regarding claim 12, Makimizu teaches the steel may optionally contain one or more elements selected from Al: 0.01 to 0.1%, Mo: 0.05 to 1.0%, Nb: 0.005 to 0.05%, Ti: 0.005 to 0.05%, Cu: 0.05 to 1.0%, Ni: 0.05 to 1.0%, Cr: 0.01 to 0.8% and B: 0.0005 to 0.005% ([0046]) which fully meets the claim.
Regarding claim 13, Makimizu teaches the steel may optionally contain one or more elements selected from Al: 0.01 to 0.1%, Mo: 0.05 to 1.0%, Nb: 0.005 to 0.05%, Ti: 0.005 to 0.05%, Cu: 0.05 to 1.0%, Ni: 0.05 to 1.0%, Cr: 0.01 to 0.8% and B: 0.0005 to 0.005% ([0046]) which fully meets the claim.
Regarding claim 14, Makimizu teaches the steel may optionally contain one or more elements selected from Al: 0.01 to 0.1%, Mo: 0.05 to 1.0%, Nb: 0.005 to 0.05%, Ti: 0.005 to 0.05%, Cu: 0.05 to 1.0%, Ni: 0.05 to 1.0%, Cr: 0.01 to 0.8% and B: 0.0005 to 0.005% ([0046]) which fully meets the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 1 and 4-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10138530 in view of Fonstein and Takahashi.
Although the claims at issue are not identical, they are not patentably distinct from each other because the U.S. Patent No. 10138530 in view of Fonstein is obvious over the presently claimed invention.
The present claims require a method for producing a galvanized steel sheet comprising a steel sheet composition treated with an oxidizing treatment, a reduction annealing step, and a galvanizing treatment. The claims of U.S. Patent No. 10138530 are silent to a heating rate of 0.10C/sec or more in a heating zone for the reduction annealing during the reduction annealing claimed in instant claim 1 which is taught by Fonstein with an overlapping heating rate 10-50 °C/sec (page 20, ¶2). The claims of U.S. Patent No. 10138530 with teaching of Fonstein meet all the limitations of the present claims.
Takahashi teaches a continuous hot dip galvanization line for steel strips includes an annealing furnace upstream to a coating bath and that the annealing furnace includes a heating zone, a soaking zone and a cooling zone disposed in this order from the upstream to the downstream of the furnace ([0042]). And there exist a prima facie case of obviousness for simple substitution of one known element for another to obtain predictable results by replacing the reducing annealing furnace with an upper portion and a lower portion of the claims of U.S. 

Claims 1 and 4-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,988,836.
 Although the claims at issue are not identical, they are not patentably distinct from each other because application U.S. Patent No. 10,988,836 teaches an identical composition and method with a variation of the temperature formula range in the soaking zone during the reduction-annealing which overlaps with claimed invention as currently claimed.

Response to Arguments
Applicant's arguments filed 11 have been fully considered and given appropriate weight.  Examiner thanks the applicant for amending claim 1 to clarify that the heating zone and the soaking temperature further. The following four sections are responses to the applicant’s main arguments.

Applicant’s arguments with regard to an upper portion and lower portion:
	The difference in interpretation appears to lie with the use of the terms “upper” and “lower”. 
	Makimizu describes an upper portion and a lower portion of a furnace used for reducing annealing ([0032]). However, Makimizu does not state whether this structure is explicitly 
	In interest of furthering prosecution and improving clarity of the record, the prior 103 rejection over Makimizu in further view of Fonstein has been modified to be a rejection over Makimizu in further view of Fonstein and Takahashi. 
	The prior arguments with regard to the furnace structure of heating and soaking zones of the reduction annealing furnace are now moot. 

Applicant’s arguments with regard to “same structure”:
	Applicant states in the arguments filed on 11/03/2021 that "The Examiner notes that both Makimizu and the present invention use a furnace having the same structure". This is not quite correct. What was stated in the Final office action communicated on 7/7/2021 is that "Both Makimizu and the instant application both have upper and lower parts of a furnace for reduction annealing with a H2O concentration difference. It would be obvious to one of ordinary skill in that art that though different terms are used to describe the upper portion, that the function is the same."
	What is stated is that are different regions in the furnace. Being that it is a furnace, there is heat present throughout. The partial difference between the two regions is the steam present. It is not said that the furnace of Makimizu is the same structure as the furnace of the instant application. However it is said that two regions, both having heat present but with different H2O concentration could be interpreted as a heat zone and a soaking zone.

Applicant’s argument that “no disclosure or suggestion can be found in Makimizu with respect to suppressing the decrease in the service life of the furnace body”:
In response, the argument is not commensurate in scope with what is claimed. The claims as currently expressed are not directed to furnace life.
Furthermore, one of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings. In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972).
In this case, while Makimizu does not specify controlling the H20 concentration to suppresses a decrease in the service life of the furnace body, the controlling of H20 concentration would be employed to provide a high-strength galvanized steel sheet that exhibit excellent workability, and fatigue resistance. 

Applicant’s double patenting arguments:
The 103 rejection above is modified from the prior office action, and thus a modified double patenting rejection of U.S. Patent No. 10,138,530 in view of Fonstein and Takahashi is present. The double patenting rejection of U.S. Patent No. 10,988,836 is maintained since the claimed H2O concentrations in the heating and soaking zones of claim 1 still overlaps the H2O concentrations of the instant claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003. The examiner can normally be reached Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.